 METALPOLISHERS,BUFFERS,INTL. LOCAL 67335Metal Polishers,Buffers, Platers and Helpers Interna-tionalUnion,Local No.67andAlco-Cad NickelPlating Corporation.Case 21-CB-4138November 17, 1972DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSKENNEDY AND PENELLOOn April 21, 1972, Trial Examiner David E. Davisissued the attached Decision in this proceeding.Thereafter,General Counsel filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings,findings,'and conclusions as modifiedherein.1.The Trial Examiner found, and we agree, thatthe evidence does not warrant a finding that theUnion was responsible for the puncture of employeeWilliams' tire and was thereby in violation of Section8(b)(1)(A) of the Act.2.The Trial Examiner found, and we agree, thatthe evidence that four labor pool employees werefollowed by a group of pickets does not warrant afinding that the incident constituted a violation ofSection 8(b)(l)(A) of the Act.23.The Trial Examiner found that the refusal byVela, admittedly an agent of Respondent within themeaning of Section 2(13) of the Act, to allowemployee Smith to open the Company's plant wasnot violative of Section 8(b)(1)(A) of the Act. We donot agree.It is clear upon the record, through the uncontra-dicted and undemed testimony of Smith, that inaddition to telling Smith he could not open the plant,Vela physically prevented Smith from doing so byblocking the door so it could not be opened.3 Thereisabsolutely no evidence to support the TrialExaminer's finding that Smith used Vela's presenceon the morning of October 18, 1971, as an excuse toavoid opening the plant that morning. Rather, therecord shows that Smith arrived a few minutes before5 a.m. with the specific intention of opening theiThe General Counsel has excepted to certain credibility findings madeby the Trial Examiner It is the Board's established policy not to overrule aTrial Examiner's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd 188 F.2d 362 (C.A. 3) We have carefully examined the record andfind no basis for reversing his findings.plant, that he attempted to open the door but wasstopped from doing so by Vela who had placedhimself in front of the door, and that, upon beingdeniedaccessto the plant, Smith returned home aftercalling his wife and instructing her to call the plantsuperintendent and report the incident. Further,from September 1 to October 20, October 18 was theonly day Smith failed to open the plant.Thus,it isclear that, by Vela's informing Smiththathe could not open the plant and by hisphysically blocking the door and thereby preventingSmith from doing so, Vela's words and conductrestrained and coerced Smith, denying himaccess tothe plant. We therefore find that by this conduct ofitsagent Respondent violated Section 8(b)(1)(A) ofthe Act.4.The Trial Examiner further found that Vela'spresence on the freeway as both Smith and employeeOlivares drove home was merely a coincidence andwas not coercive following in violation of the Act.We disagree.The evidence, undenied and uncontradicted, showsthat Smith left work at 4:30 p.m. on October 19,1971, and that as he drove home on the SantaMonica Freeway, Union Agent Vela drove firstbehind him and then in front of him. Further, theundenied testimony of employee Olivares establishesthat on that same afternoon, between 5 and 5:30,only 30 minutes to an hour after Vela was on theSanta Monica Freeway with Smith, Vela entered theGolden State Freeway and began driving in front ofOlivares and pumping his brakes for 2 or 3 minutes,although there was no car within 200 or 300 feet infront of him. Vela never testified, nor did any witnessoffer any explanation for such activity.Under these circumstances, Vela's having begun apattern of restraining nonstriking employees byblocking Smith'sentranceto the plant on theprevious day, we are unable to accept the TrialExaminer's conclusion that, on the second day of thestrike,Vela's presence on the Santa Monica Freewaynear employee Smith and on the Golden StateFreeway near employee Olivares only 30 minutes toan hour later was a mere coincidence. In light of theuncontradicted and undenied testimony of bothSmith and Olivares, therefore, we find that theconduct of Union Agent Vela clearly conveyed animplied threat of bodily harm and constituted2No exceptionwas taken to this finding.3The Trial Examinerdescribed this incident as happening"when he[Smith ] opened the door" This account does not reflect the transcriptcorrection,made pursuant to GeneralCounsel's unopposed motion, to thisportion of the transcript which now reads "when he [Smith]came to openthe door."200 NLRB No. 51 336DECISIONSOF NATIONALLABOR RELATIONS BOARDcoercive following in violation of Section 8(b)(1)(A)of the Act.45.The Trial Examiner also found that neitherPaud nor Vela nor any other picket blockedingressto the plant in such a manner as to warrant a findingthat there was a violation of Section 8(b)(1)(A). Wedo not agree.On the morning of October 19, when employeesOlivares and Molina arrived at the plant, accordingtoOlivares' undenied and uncontradictedtestimo-ny,5Union Agent Vela stood in front of Olvvares'car, denying them ingress to the plant. When Veladid not move after 2 or 3 minutes, Olivares droveaway.6Further, Cline, an officer of the Employer, testifiedthat during the strike his car was stopped by pickets,in the presence of Union Agents Vela and Paud,approximately four different times as he transportedlabor pool employees to work, and that he witnessedthe pickets preventing employee Henry from enteringthe gate on one such occasion.? Although UnionAgent Paud denied that such activity took placewhile he was present,8 or at his suggestion or advice,the Trial Examiner did not discredit Cline's testimo-ny and, in fact, acknowledged that "automobileswere stoppedmomentarily from entering thegates... ." He concluded, however, that "a delay ofone to five minutes under peacefulcircumstanceshardly constitutes blocking or barring ingress so as toconstitute a violation of the Act." Such a construc-tion is at variance with established Board law.9Section 7 of the Act guarantees to all employees theright to refrain from participation in union activities,including strikes.Clearly,by physically blockingaccess to the plant of cars in which nonstrikingemployees and other persons were seeking to enterthegates,Respondent has interfered with thenonstriking employees in their exercise of theserights.10Accordingly,we find that Respondent,through the conduct of Union Agent Vela and other4Sunset Line and TwineCompany,79 NLRB 1487, 1505.5While this testimony was not denied by Vela or anywitness, the TrialExaminer chose to accept Olivares'previously sworn statement as a moreaccurate account of the picketing In any event, it is uncontradicted andundenied that Olivares was forced to drive away from the gate because,according to his prior statement, credited and relied on by the TrialExaminer, "[p ]icketers were walking back and forth in front of[his ] car and[he] could not drive into the yard."6Olivares' testimony is corroborated by employee Taylor whom theTrial Examiner refused to credit because he had not filed a prior statementwith the Board and because Taylor estimated that Vela blocked Olivares'car for a period of 5 to 10 minutes,a difference of 2 to 7 minutes fromOlivares'estimateWhile finding it unnecessary to rely on Taylor'stestimony,we disavow the Trial Examiner's reference to Taylor's failure tofurnish the Board with a statement prior to testifying as having anysignificance whatsoever in deternunmg his credibility7This portion of Cline's testimony is corroborated by employee HenryThe Trial Examiner refused to give any weight to Henry's testimonybecause his account"was adduced.chiefly through leading andsuggestive questions " Upon reviewing the record of such testimony,we failpickets in his presence,blocked ingress to the plantin such a manner as to violate Section 8(b)(1)(A) ofthe Act.THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section8(b)(1)(A)of the Act, we shall order that theRespondent cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.AMENDED CONCLUSIONS OF LAWDeleteConclusion of Law 3 from the TrialExaminer's Decision and insert Conclusions of Law3 and 4, as follows:3.By refusing to allow employee Smith to openthe plant on the morning of October 18, 1971, byfollowing employees' automobiles, and by blockingingress to the plant of cars of nonstriking employees,Respondent restrained and coerced employees in theexercise of rights guaranteed them in Section 7 of theAct, in violation of Section 8(b)(1)(A).4.The aforesaid acts are unfair labor practicesaffecting commerce within the meaning of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Metal Polishers, Buffers, Platers and Helpers Inter-nationalUnion, Local No. 67, its officers, agents,and representatives, shall:1.Cease and desist from:(a)Restraining or coercing employees of Alco-CadNickel Plating Corporation by physically blockingaccess to the doors of the plant, by blocking access tothe plant of cars in which nonstriking employees andtoascertain the necessity for such a remark;however,we find itunnecessaryto rely on the testimonyof Henry in order to findthat bothCline and Henry were blockedfrom entering the plantby picketsBPaud admittedthat he wasabsent from the picket activities at varioustimes and could,in fact,verify hispresence on only oneof the days duringwhich these blocking incidents were allegedby Cline tohave taken placeNeither Velanor any witness testified regarding these other incidents,leavingClme',s testimony in that regard undenied and uncontradicted.9Lithographersand Photoengravers InternationalUnion, AFL-CIO, CLC,and Memphis Local 223, Lithographersand Photoengravers InternationalUnion, AFL-CIO, CLC (Holiday Press,A Divisionof Holiday Inns, Inc.),193NLRB No. 9ioThe absence of physicalviolence does not lessen the restraining effectof Respondent's conduct Here, as inSunset Line andTwine Company, supraat 1506.[t]he car drivers were faced with the choice of running down thepickets, atthe risk of inflictingserious injury,or drivingaway. Thisinterposition of passive force to prevent employees from going to workis,we believe, a form of restraint proscribedby Section 8(bXIXA). METAL POLISHERS, BUFFERS, INTL. LOCAL 67337other persons are seeking to enter the plant gates,and by engaging in coercive following of cars ofnonstriking employees.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Post at conspicuous places in the businessoffices,meeting halls, and other places where itcustomarily posts notices to its members copies ofthe attached notice marked "Appendix."" Copies ofsaid notice, on forms provided by the RegionalDirector for Region 21, after being duly signed by anauthorized representative, shall be posted by theRespondent immediately upon receipt thereof, andbe maintained by the Respondent for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to members are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notice tothe Regional Director for Region 21 for posting byAlco-Cad Nickel Plating Corporation, if willing, inallplaceswhere notices to its employees arecustomarily posted.(c)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed insofar as it alleges violationsof Section 8(b)(1)(A) of the Act not specificallyfound herein.11 In the event thatthis Orderis enforced by a Judgment of a UnitedStatesCourtof Appeals, the wordsin the notice reading "POSTED BYORDER, OF THE NATIONAL LABOR RELATIONSBOARD" shallread "POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD."guarantees to all employees the right to refrain fromparticipating in union activities, including strikes.WE WILL NOT restrain and coerce the employ-ees of Alco-Cad Nickel Plating Corporation inthe exercise of their Section 7 rights.More specifically:WE WILL NOT block ingress to the plant byrefusing to allow nonstriking employees to openplant doors.WE WILL NOT physically block access to theplant of cars in which nonstriking employees andother persons are seeking to enter the plant gates.WE WILL NOT follow the automobiles ofnonstriking employees.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights under the National Labor RelationsAct.METALPOLISHERS,BUFFERS,PLATERS ANDHELPERS INTERNATIONALUNION, LOCAL No. 67(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5200.TRIAL EXAMINER'S DECISIONAPPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunitytopresent their evidence, theNationalLaborRelations Board has found that we violated the lawand has ordered us to post this notice and to keepour word about what we say in this notice.Section7 of the National Labor Relations ActSTATEMENT OF THE CASEDAVID E. DAVIS, Trial Examiner:This case was triedbefore me at Los Angeles, California, on March 1, 1972,pursuant to a charge filed on October 22, 19711 and acomplaint issued on December 2, amended on January 10,1972,by the General Counsel of the National LaborRelationsBoard,which alleged thatMetal Polishers,Buffers,Platers and Helpers International Union LocalNo. 67, herein called Respondent Union or Union,violated Section8(b)(1)(A)of the National Labor Rela-tionsAct, herein called theAct, byengaging in certainunlawful acts against employees of Alco-Cad NickelPlatingCorporation,herein calledAlco-Cad or the1The original charge was served on Respondent Union on October 22,1971 338DECISIONS OF NATIONALLABOR RELATIONS BOARDCharging Party, during the course of a strike commencingabout October 18, 1971.2 Respondent Union in its answeradmitted certain allegations of the complaint as amendedbut denied that it had engaged in any unfair laborpractices.Upon consideration of the entire record3 and of thebriefs filed by the General Counsel and RespondentUnion, I make the following:FINDINGS OF FACT1.THE BUSINESSINVOLVEDIt was stipulated4 and I find that:1.At all times material herein, Alco-Cad Nickel PlatingCorporation, herein called Alco-Cad, has been and is nowa corporation with its principal place of business in LosAngeles, California, where it engaged in job shop electro-plating.2.Alco-Cad, in the normal course and conduct of itsbusinessoperations,described in paragraph 1 above,annually purchases goods, materials, and supplies valuedinexcessof$50,000 from suppliers in the State ofCalifornia,which suppliers have received the said goods,materials, and supplies directly from points outside theState of California.3.Alco-Cad is, and has been at all times materialherein, an employer engaged in commerce and in abusiness affecting commerce within the meaning of Section2(6) and (7) of the Act.Accordingly, I find that assertion of jurisdiction herein iswarranted in order to effectuate the purposes of the Act:II.THE LABORORGANIZATION INVOLVEDIt is alleged, admitted, and I find that Respondent Unionis a labor organization within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Preliminary FindingsIt is admitted that Quentin Rex Paud, herein alsoreferred to as Rex or Rex Paud, was at all times materialherein a business representative of Respondent Union andan agent within the meaning of Section 2(13) of the Act. Itis likewise alleged and admitted that employees of Alco-Cad, under the direction and guidance of RespondentUnion acting through Paud and Ruben Vela engaged in astrike and picketed Alco-Cad's premises in Los Angeles,California, from October 18 to January 7, 1972.5B.The EvidenceElmon W. Smith testified that he has been employed atAlco-Cad for 12 years as a maintenance man; that part ofhis duties include opening the plant every morning about 5a.m.; that on October 18 when he opened the plant door he2Hereafter all dates will refer to the year 1971 unless otherwise specified3The General Counsel filed an unopposed motion to correctcertainportions of the transcript of the hearing. The motion is granted.4G. C. Exh. 2.was met by Paud and Vela and told that they were calling astrike that morning; that Paud added, "I would like for younot to open up this morning because were calling a strike.We can't get a contract." Paud offered Smith a picket signwhich Smith declined to take and then Paud suggested thatSmith should call Mr. Fitzgerald.6 Smith testified that hethen made a move to open the door but brushedagainstVela who was standing in front of the door; "so I touchedhim but he didn't seem to move, so I let it go at that."Smith also said that Vela said he couldn't open up thatmorning, he then testified that he said, "You mean I can'topen up if I want to open up? He said, `No.' " I do notfind this incident violative of Section 8(b)(1)(A) as allegedin the complaint. I believe Smith was searching for anexcuse to justify his failure to open on that morning andexagerated the impact of Vela's words and physicalpresence: The entire incidentseemsbarren of any coerciveconduct by Paud and Vela.Smith then proceeded to his car, drove to a publictelephone where he called his wife and told her to call theplant superintendent, a Mr. Pappas, to inform him whathad happened and to tell him that Smith was on his wayhome. Pappas called Smith at his home about 6:30 a.m.and as a result Smith returned to the plant between 7 to7:30 a.m. He found the plant open and worked the rest ofthe day.About 4:30 p.m. on the next day, October 19, whenSmith left the plant to drive home, Vela entered the SantaMonica freeway behind Smith, passed Smith and thendrove in front of Smith. When Smith got to the Harborfreeway, he turned off to go home and from that point lostsight of Vela. Smith referred to this incident as the timewhen Vela followed him. The General Counsel contendsthat this constituted coercion following in violation ofSection 8(b)(1)(A). I disagree. On the basis of the evidence,I conclude that Vela's presence on the freeway was a merecoincidence. A coercive interpretation of this incident isunwarranted, speculative, and imaginery.Smith, in further testimony, told about an incidentoccurring in October when he saw Jacob Cline 7 drive intothe shipping yard of Alco-Cad and stopped because 8 to 10pickets were circulating around his car. He heard Clineblowing his horn and that it took Cline 2 or 3 minutes toget through.8LeroyWilliams testified that he has been employed byAlco-Cad for 14 years as a truckdriver. Williams describedtwo incidents, the first, some time in November, whenpickets walked in front of Cline's automobile and prevent-ed him from entering for about 1 minute. The secondinvolved an incident when Williams was driving into theplant premises and saw "one of the pickets make a movetoward my left front tire and said Leroy you have a flat."When Williams drove inside he heard air escaping from thetire.When he examined the tire he saw that it waspunctured.Williams testified that he examined his tiresevery morning and that he had noticed no defects in thetires that morning.5 It was stipulated that picketing ceased asstated above.6Alco-Cad's president7Vice presidentand sales managerof Alco-Cad.8This incident will be furtherdiscussed,infra. METALPOLISHERS,BUFFERS,INTL. LOCAL 67339Ifind no violation of the Act in the two incidentstestified to byWilliams. A delay of 1 minute by thoseengaged in picketing at an entrance to the plant hardlyconstitutes "blocking" so as to bar ingress within themeaning of Section 8(b)(l)(A): The evidence adduced withregard to the tire incident proves that there was a flat tireonWilliams' truck resulting from unknown causes. Iconsider the evidence concerning the tire incident flimsy,tenuous, and speculative.9 It hardly warrants the conclu-sion that a union picket caused the tire puncture.Ramon Olivares employed by Alco-Cad for the past 16years as a lathing machine operator was scheduled to workon the night shift on October 18. He was called in themorning by Pappas and told that there was a strike and toreport at once. When he came to work and saw the picketline, he refused to cross it. He then went home and calledPappas who told him to pick up Jesus D. Molina, anotheremployee, the next day and report at 7 a.m. When hereported with Molina the next day, Vela stood in front ofhisautomobile for about 2 or 3 minutes. As a resultOlivares drove back to Molina's house and called Pappas.Pappas instructed him to proceed to a certain filling stationwhere Pappas picked them up and took them into theplant.At the conclusion of the workday about 5 p.m.,Pappas drove Olivares and Molina back to the fillingstation.Olivares in driving home on the Golden Statefreeway saw Vela enter it and drive alongside. After aquarter of a mile Vela passed Ohvares and drove in frontof him pumping his brakes for a distance of two or three300 feet. Olivares was a "little scared" and left the freewayatMain Street rather than his normal exit at Broadway.Following this incident, Olivares did not drive to work butwas picked up by Pappas for the next 2 or 3 weeks.On cross-examination the following statement given to aBoard agent on November 2 by Olivares was read to him:Picketers were walking back and forth in front of mycar and I could not drive into the yard. The strikerswere on the sidewalk. None of the strikers stopped infront of my car. None of the strikers said anything tome at that time. None of the strikers made any gesturestome at this time.Olivaresinsistedthat the statementwas incorrectand that Vela did stand in front of the car. Ido not credit Olivares' repudiation of his swornstatement.The statement appears to have been careful-ly prepared with precise details soon after the event andat a time Olivares'memory was fresh. I accept thesworn statement as a more accurate account of thepicketing.Accordingly, I find that neither Vela nor anyother picket blocked Olivares' ingress into the plant insuch a manner as to warrant a finding that there was aviolation of Section 8(b) (1)(A). I likewise find noviolation in the alleged following of Olivares' automo-bile. It is clear that Olivares was apprehensive becausehe was working during the strike andseeingVela on thefreeway near him led him to conclude he was beingfollowed. I arrive at a contrary conclusion. It iscommon knowledge that the particular freeway in9The testimony of Frank Nepi, a service station operator, to the effectthat in his expert opinion the tire was damaged by an ice pick or some othersharp object contributes nothing as to how the tire was damaged or whodamaged it.10Labor pool employeesare casualemployees recruited and sent by aquestion is highly congested during the evening rushhours and certainly a vehicle in front of another isrequired to apply brakes quite frequently. The factualevidenceof "following"ismeagre,inconclusive andunconvincing. I find no following in violation ofSection 8(b)(1)(A). In arriving at the foregoing conclu-sionsIhave consideredthe testimonialaccount ofMolinawho was Olivares'passengeron the aboveoccasion and testified to bothincidents.Molina did notimpressmeas a credible witness especially when hetestified that no vehiclewas infront of Vela at that timeon the freeway. This statement is unbelievable toanyone who has had the slightest exposure on thisfreeway during the rush hours or at any other time.The testimonial account of Lonnie R. Henry, apparentlya casual employee employed during the first 2 weeks of thestrike,was adduced by the General Counsel chieflythrough leading and suggestive questions. I do not give anyweight to Henry's testimony except as indicated hereafter.Elwin H. Taylor testified that he was employed as asecurity officer by Alco-Cad from October 19 to January1972; that on one occasion, October 19, while stationed inthe yard near the parking area he saw a picket step in frontof Olivares' automobile; that he walked out and told thepicket to move; that the picket refused to move; that hepicked up his night stick; that when the picket againrefused to move he asked the manager to call the police;that the car was stopped from 5to 10 minutes; that on thefollowing Saturday about 4 p.m. he observed four laborpool employees 10 being followed for a distance of fourblocks by about six pickets. Taylor drove up to theemployees and told them he would take them where theywere going; the employees entered Taylor's auto.Taylor did not furnish the Board with a prior statement.His evidence concerning the length of time Vela stood infrontofOlivares' automobile conflicts with Olivares'estimate of 2 minutes and Molina's estimate of 1 to 2minutes.Iam not persuaded that I should reverse myfinding above concerning the Olivares' incident because ofTaylor's testimony. Accordingly, I reaffirm my previousfinding that the Olivares' incident does not warrant afinding thatingress tothe plant was blocked so as toconstitute a violation of Section 8(b)(1)(A). I furtherconclude that Taylor's evidence and conclusion that fourlabor pool employees were followed by a group of picketsdoes not warrant a finding that the incident constituted aviolation of Section 8(b)(1)(A) as there is no evidence ofany violence or any threats of violence.Jacob M. Cline testified that he was vice-president andsalesmanagerof Alco-Cad; that during the strike he wasstopped about four times when he attempted to enter theplant premises; that the first time this occurred was onNovember 1 about 7 a.m. when pickets were standing infront of his automobile; that he honked his horn ii andafter 3-5 minutes the pickets moved enabling him to enterthe premises; that the pickets were employees and includedVela and Paud; that on November 2 about 7 a.m. severallabor broker who contracts with the employer and pays the employeeshimself11Cline testified that the police authorities told him not to honk his hornagain under similar circumstances. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDpickets at the same gate sat on the hood of his automobilewhen he attempted to enter; that Paud and Vela werepresent at the time; that again he was thereby delayed from3 to 5 minutes from entering the plant premises; that onNovember 3 at about the same time and place Paud sat infront of his car and delayed him for 3 to 5 minutes; thatother pickets and Vela were at the side of his vehicle at thetime;that after he went through the gate, he noticed thatHenry's automobile which was directly behind him wasbeing held up; that he went to Henry and asked if heneeded help; that Henry said, "No." Cline testified that hiscar was stopped on December on numerous occasions bypickets standing in front of his automobile when heattempted to enter the plant premises.In defense, Respondent Union called Paud who testifiedthat he was the business representative of the Union; thathe never advised or suggested that striking employees whowere picketing should block people from going on to thecompany premises; that he did not recommend or suggestfollowing employees on foot or in a vehicle; that thepicketing on the days testified to by Cline consisted of thepicketsmerely walking back and forth at an even pacewhen Cline's vehicle approached; that the pickets werealways moving; that Cline and another employee had ahabit of driving through the picket line without stopping;that Paud complained to the police about it; that one dayPaud decided that he himself would picket and that Clinehit Paud when he went through the gate without stopping;that Paud thereupon jumped on the hood and then got outof the way.Analysis and ConclusionsI fail to see where the Union has engaged in conductviolative of Section 8(b)(1)(A) of the Act. The complaintalleges that Respondent Union through Paud, Vela andother striking employees threatened bodily harm and otherunlawful injury to employees, followed autos, stoppedautos and blocked and barred plant gates against employ-ees.The evidence, in my opinion, fails to establish thatPaud, Vela, or any other strikers engaged in any of the actsso alleged. The possible exception is that automobiles werestopped momentarily from entering the gates by reason ofthemarching of the pickets before the gate. There is noevidence that police intercession was necessary on anyparticular occasion to compel ingress.12 There is not asingle occasion where any violence was engaged in orthreatened to any employee seeking entrance 13 to the plantpremises. I appraise the strike picketing from October 18 toJanuary 7, 1972, as being conducted with a minimum of12 In fact the only instance of police interference was testified to by Clinewho admitted that he was told not to honk his horn.13 1 do not credit Henry's assertion that he was hit by a rock in the back.Even if true, union responsibility is far from established.disturbance and complete absence of violence or threats ofviolence.Apparently Cline, like the General Counsel,wanted the pickets to immediately step aside when avehicle approached the gate. I don't understand Board lawto require such instant obedience. The pickets have a rightto continue there picketing, and to talk to individuals whocross their picket line as they did to Henry; surely a delayof one to five minutes under peaceful circumstances hardlyconstitutes blocking or barring ingress so as to constitute aviolation of the Act. The General Counsel cited SunsetLine and Twine Company 14 and Teamsters Local 783,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America 15 in support of hisposition. It seems to me that the widespread misconduct,violence and threats of violence present in those casesclearly demonstrate that the instant case is in a separateand distinct category and it is easily distinguishable fromthe cases relied upon by the General Counsel.Having in mind the background of unfair labor prac-tices 16 engaged in by Alco-Cad in the recent past, it seemsthat the strike and resulting picketing has been conductedin rather exemplary fashion.Iconclude there has been no violation of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make thefollowing:CONCLUSIONS OF LAW1.Alco-Cad NickelPlating Corporation is and hasbeen at all times material herein an employer within themeaning of Section 2(2)of the Actand engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union,Metal Polishers,Buffers, Platers andHelpers International Union LocalNo. 67,is and has beenat all times material herein,a labor organization within themeaning of Section 2(5) of the Act.3.As foundabove,Respondent Union has not violatedSection 8(b)(1)(A) byany of the acts alleged in thecomplaint.ORDERUpon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this caseproceeding, I recommend that the National Labor Rela-tions Board enter an order dismissing the complaint in itsentirety.14179 NLRB 1506.15 160 NLRB 1776.16Alco Plating Corp. and Metal Polishers, Buffers,Platers andHelpersInternationalUnion, AFL-CIO,179 NLRB No. 20;affd.436 F.2d 1378.